Order of disposition, Family Court, Bronx County (Sidney Gribetz, J.), entered on or about January 18, 2006, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed an act, which, if committed by an adult, would constitute the crime of criminal trespass in the third degree, and placed him on probation for a period of 10 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the court’s determinations regarding issues of credibility (see People v Bleakley, 69 NY2d 490, 495 [1987]). The credible evidence established that appellant knowingly remained unlawfully in the complainant’s house.
The court providently exercised its discretion in determining that a 10-month period of probation rather than an adjournment in contemplation of dismissal was the appropriate disposition (see Matter of Katherine W., 62 NY2d 947 [1984]). Concur— Mazzarelli, J.E, Saxe, Marlow, Nardelli and Gonzalez, JJ.